Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/29/2021 has been entered.

Status of claims
Claims 10-11 are added as new claims; Claims 1-11 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun et al (NPL: Preparation and characterization of a new biomedical MgZnCa alloy, Materials and Design, Vol.34, July 23, 2011, pp.58-64, Listed as a NPL in IDS filed on 10/24/2016, thereafter NPL-1) in view of Xie (CN 101948957 A, with on-line English translation, thereafter CN’957).
Regarding claims 1 and 4-5, NPL-1 teaches a biodegradable implant, more specifically, hard tissue implants formed from a Mg alloy (Page 58, 1st and 2nd paragraphs of NPL-1). NPL-1 teaches a biomedical Mg-Zn-Ca alloy with improved mechanical and electrochemical properties (Title and Abstract of NPL-1). The composition comparison between instant claims and the Mg-4.0Zn-0.2Ca alloy of NPL-1 (Page 58-59 of Material and method section of NPL-1) is listed in following table. All of the alloy composition ranges disclosed by NPL-1 are within the claimed composition ranges. NPL-1 teaches the same Mg based alloy as recited in the instant claims. NPL-1 provides the impurities of the Mg-4.0Zn-0.2Ca alloy (Page 58-59 of Material and method section of NPL-1) and NPL-1 teaches the Al and/or RE free Mg alloy (introduction of NPL-1), which reads on the impurity level as recited in the instant claim 1. NPL-1 teaches Mg alloy with Ca2Mg6Zn3 precipitation (Section 3.1 Microstructure and mechanical properties and Fig.1 of NPL-1), which meets the phase requirement as recited in the instant claim 5.

 Element
From instant Claims 1 and 4 (in wt%)
NPL-1: Mg-4.0Zn-0.2Ca alloy
Within range
(in mass%)
Zn
3-7 (cl.1)
3-5 (cl.4)
4
4
Ca
0.001-0.5 (cl.1)
0.2-0.4 (cl.4)
0.2
0.2
Mg
Balance with impurities
Balance with impurities
Balance with impurities


Still regarding claim 1, NPL-1 does not specify applying the vacuum distillation technique in the instant invention (refer to claim 8). However applying a vacuum distillation technique for high purity Mg alloy is a well-known technique as evidenced by CN’957. CN’957 teaches an Mg with high purity manufactured by a wildly applied vacuum distillation technique (Abstract and claims of CN’957). CN’957 teaches the distilled Mg with impurities including Mn, Fe, Ni, and /or Cu less than the claimed impurity level (Example and table 2 of CN’957), which meets the impurity levels as recited in the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, that is vacuum distillation, as demonstrated by CN’957 in the process of manufacturing the Mg alloy of CN’891 in order to obtain the high purity Mg alloy (Abstract, claims, and examples of CN’957).
Regarding claims 2-3, 6-7, and 10-11, NPL-1 in view of CN’957 teaches the same Mg-Zn-Ca alloy manufactured by the same vacuum distillation for impurities control as claimed in the instant invention. The claimed impurity levels have overlapping the claimed impurity levels (refer to the rejection for claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, that is vacuum distillation, as demonstrated by CN’957 in the process of manufacturing the Mg alloy of CN’891 in order to obtain the high purity Mg alloy (Abstract, claims, and examples of CN’957).
Regarding claim 8, NPL-1 in view of CN’957 teaches the same Mg-Zn-Ca alloy manufactured by the same vacuum distillation as discussed in the rejection for the instant claim 1. NPL-1 further indicates applying homogenization treatment at 400oC for 5 hours and extruding at temperature 270oC, which reads on the claimed homogenization and forming conditions as recited in the instant claim.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL-1 in view of CN’957, and further in view of Kim et al (EP 2644728 A2, corresponding to WO2012/070870 A2, listed in IDS filed on 12/03/2019, thereafter EP’728) .
Regarding claim 9, NPL-1 in view of CN’957 does not teaches further heat treatment for the homogenized alloy as claimed in the instant claim. EP’728 teaches a Mg-Zn-Ca alloy (Mg with 1-10wt% Zn and 0.1-5wt% Ca — claim 1 and par.[0012] of EP’728) with alloy compositions overlapping the claimed Mg-Zn-Ca alloy. MPEP 2144 05 I. EP’728 specify applying homogenizing treatment and forming (claims 7-8 of EP’728). EP’728 teaches further treatment at 150-200oC for 1-72 hours (cl.10 of EP’728), which overlapping the claimed treatment conditions as claimed in the instant claim. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply further heat treatment as demonstrated by EP’728 in the process of NPL-1 in view of CN’957 in order to obtain the most efficiently improved result (par.[0032] of EP’728).
Note: US-PG-pub 2012/0095548 A1 is recorded as a reference only.

Response to Arguments
Applicant's arguments filed on 11/29/2021 with respect to Claims 1-11 have been fully considered but they are not persuasive. Regarding the newly added features in the instant claims, the Examiner’s position has been stated as above.
Applicant’s arguments are summarized as follows:
1, Sun et al (NPL-1) only distills an alloy to produce a purified alloy, which different to the limitation of generating a high-purity Mg by vacuum distillation” as recited in the instant claim 8. The distilling scrap alloy from CN’957 are not suitable to use in an alloy for medical application. 
2, Regarding the rejection for the instant claim 9 and newly added claims 10-11, the above arguments, previous arguments and evidence of the record are also incorporated herein.
In response:
Regarding the arguments 1-2, Firstly, as pointed out in the rejection for the instant claims above, all of the alloy composition ranges disclosed by NPL-1 are within the claimed composition ranges and NPL-1 specify the same Ca2Mg6Zn3 phase as claimed in the instant alloy (cl.5). NPL-1 in view of CN’957 teaches the same Mg based alloy manufactured by the same vacuum distillation technique as recited in the instant claims. NPL-1 provides the impurities of the Mg-4.0Zn-0.2Ca alloy without including Al and/or RE (Page 58-59 of Material and method section of NPL-1); Secondly, CN’957 specify applying vacuum distillation technique and the magnesium recovery being taken condensed cooled (claim 1 of CN’957). There is no any evidence to support the Applicant’s conclusion that “distilling scrap alloy from CN’957 are not suitable to use in an alloy for medical application.” Finally, it is noted that the Applicant's arguments are against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Sun et al (NPL-1) in view of CN’957 is applied to the instant claims 1-8 and 10-11; and Kim et al (EP’728) is further cited for the limitations of claim 9. The reason and motivation for the combination can refer to the rejection for the instant claims in the previous office action dated 4/29/2021. Actually, CN’957 clearly specify applying vacuum distillation technique to control the impurities in the Mg recovery (Abstract, claims and table 2 of CN’957). And there is no evidence to show the criticality for the claimed impurity level in term of the Mg alloy’s properties. Actually, it is noted that there are no any alloy’s properties in the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734